Exhibit 10.2

Summary of Arrangement between Polycom, Inc. and David R. Phillips

with respect to

Relocation Expenses

On February 5, 2008, the Compensation Committee of the Board of Directors of
Polycom, Inc. (“Polycom”) approved a relocation package, in an amount of up to
$300,000, for David R. Phillips, Polycom’s Senior Vice President of Worldwide
Sales, to move his family from their current home in Austin, Texas, to a
location near Polycom’s corporate headquarters in Pleasanton, California.
Pursuant to the terms of the relocation package, Mr. Phillips will receive the
following: (1) home sale assistance from the Company’s third party relocation
service; (2) compensation for loss on the sale of Mr. Phillips’ current home;
(3) temporary housing accommodations in California for Mr. Phillips and his
family; (4) shipment of household goods; (5) storage of household goods; and
(6) tax gross up amounts.